Case 3:20-mc-00325-UN Do 1 Filed 06/04/20 Page 1 of 11

  

 

 

>KellerLaw

 

     

June 3, 2020
. en

Via E-mail to: Qo mit 4-4
Clerk of Court FILED
U.S. District Court | SCRANTON
Middle District of Pennsylvania
228 Wainut Street JUN 08 2029
P.O. Box 983 aa [- PA
Harrisburg, PA 17108 PER__(= ——t Nene a me

DEPUTY CLERIC —

   

Re: Request for DMCA Subpoena to Google, LLC. (YouTube)
Dear Clerk of the Court:

Petitioner Liberty Hangout LLC (“LHO”), through its undersigned counsel of
record, hereby respectfully requests that the Clerk of this Court issue a Subpoena
pursuant to 17 U.S.C. § 512(h) to service provider Google, LLC to identify alleged
infringers of LHO’s copyrighted material.

LHO is the owner of numerous copyrighted audiovisual works. In the course of
protecting its works, LHO has determined that infringing copies of these works, posted
at the direction of individual users and without authorization from LHO, appear on
Google LLC’s website “YouTube.com.” Such infringements have been ongoing and
LHO has issued DMCA notifications to Google LLC’s DMCA Agent. All notifications
have met the requirements of 17 U.S.C. § 512(c)(3)(A) by setting forth, inter alia, a
representative list of the copyrighted works that have been infringed and the
identification and location on Google LLC.’s website of the infringing material. LHO now
seeks to obtain a DMCA Subpoena to learn the identity of the individuals who are
posting the infringing content.

The DMCA Subpoena is directed to Googie LLC, the service provider of YouTube
accounts to which the infringing parties posted content at the URLs:

 

URL Username
httos:/Awww. youtube.com/watch?v=PSN-IXXahFY Sam Collins
hitps://www.youtube.com/watch?v=FuHAiUSgamA _ | Sam Collins
hitos:/Wwww.youtube.com/watch?v=zKW3tAQUwsU _| Roly
https:/Awww.youtube.com/watch?v=ox7g_ AZnPKQ Jammidodger

 

 

 

 

 

 

 

 

 

 

https://www. youtube.com/watch?v=1S-x2PvyoJl Kristina Maione
httos:/Awww. youtube.com/watch?v=qt--4XJ-7As ImAllexx
The Keller Law Firm, LLC thekelleriawfirm.com

20 S, 36th Street, Suite 203 « Camp Hill, PA 17011 kkeller@thekellerlawfirrn.com @ T. 777-386-5035
Case 3:20-mc-00325-UN Document 1 Filed 06/04/20 Page 2 of 11, age 12
Page

 

https:/Awww. youtube.com/watch ?v=NKIHOL Qawrk American Freedom World
Peace

https:/Awww. youtube.com/watch ?v=ABDjs1QSAKs The Young Turks
httos://www.youtube.com/watch?v=YOeKGmQTpbM | Philip DeFranco

 

 

 

 

 

 

in order to fully comply with 17 U.S.C. 512(h) DMCA Subpoena requirements,
the following items are submitted concurrently with this letter request:

° Copy of notification sent to Google, LLC’s DMCA Agent (attached
as Exhibit A to the Declaration of LHO’s Director, Justin Moldow,
and Exhibit B to the DMCA Subpoena);

° DMCA Subpoena (proposed); and,

° Sworn Declaration of Justin Moldow, Director of LHO, confirming
that the purpose of the DMCA Subpoena is to obtain the identity of
the alleged infringers for the single purpose of protecting LHO’s
rights under Title 17 of the United States Code.

With all conditions for issuance of the DMCA Subpoena having been met, LHO
therefore petitions the Clerk to issue and sign, in accordance with 17 U.S.C. §
512(h)(4), the proposed DMCA Subpoena, and return it to the undersigned requester for
delivery to the service provider, Cloudflare, Inc.

Regards,
s/ Kelley C. Keller
Kelley C. Keller, Esq..

KK: jt
Attachments:
e Proposed DMCA Subpoena
e Sworn Declaration
e Notification of Claimed Infringements
(attached to Subpoena and Declaration)

The Keller Law Firm, LLC thekelleriawlim.com
20 S, 36th Street, Suite 203. * Camp Hil PA1701) kkeller@thekellerlawfirm.com ¢ T. 717-386-5035
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 3:20-mc-00325-UN Document 1 Filed 06/04/20 Page 3 of 11

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA
AT HARRISBURG

In Re:
DMCA SUBPOENA TO.GOOGLE, LLC

Service Provider,

 

 

 

DECLARATION EN SUPPORT OF
REQUEST FOR DMCA SUBPOENA
TO GOOGLE LEC. - 1

Case No.:

DECLARATION IN SUPPORT OF
REQUEST FOR DMCA SUBPOENA TO
GOOGLE, LLC (YOUTUBE).

THE KELLER LAW FIRM, LLC
20 South 36" Street, Suite 203

Camp, PA 17011
(717) 386-5035

 
10
Il
12
13
14
15
16
17

19
20
21
22
23

24

25
26

 

 

Case 3:20-mc-00325-UN Document 1 Filed 06/04/20 Page 4 of 11

I, JUSTIN MOLDOW, hereby declare as follows:

1. I am a Director of Liberty Hangout LLC (hereinafter, “LHO”) and am authorized
to act on its behalf. I have personal knowledge of the facts contained herein and, if called upon to
do so, could and would testify competently thereto.

2. I submit this declaration in support of LHO’s request for issuance of a Subpoena
by the Clerk of this Court, pursuant to the Digital Millennium Copyright Act (“DMCA”), 17
U.S.C. § 512(h) to Google, LLC (“Google”), relating to the posting of LHO’s copyrighted
material on the domain YouTube.com webpages hosted or served by Google, LLC.

3. I have personal knowledge of the copyrights owned by LHO and the ongoing
infringements of those copyrights that occur on the internet. I also have personal knowledge of
the countless instances that LHO’s copyrighted works have been posted without LHO
authorization to youtube.com.

4, | On May 12, 2020, authorized agent for LHO Jason Tucker issued and served a
copyright infringement notification. on Google, LLC’s DMCA Agent relating to posts on
youtube.com. Pursuant to Section 512(c)(3)(A), the notification was properly signed by LHO’s
agent, identified the copyrighted material being infringed, set forth a listing of the 9 URLs
containing posts of infringing material, confirmed that such use of LHO’s copyrighted works
was not authorized by LHO, and gave contact. information such that the DMCA Agent could
reach LHO’s Agent with questions. A true and correct copy of the May 12, 2020 notification is
attached as Exhibit A.

5. The purpose of the DMCA Subpoena is to obtain information sufficient to
identify alleged infringers who, without authorization from LHO, posted material to the web
page youtube.com, which infringed copyrights held by LHO. The information received as a

result of the Subpoena will only be used by LHO to protect its rights under Title 17 of the United

States Code.

DECLARATION IN SUPPORT OF THE KELLER LAWFIRM, LLC
REQUEST FOR DMCA SUBPOENA 20 South 36" Street, Suite 203
TO GOOGLE LLC. - 2 Camp, PA 17011

(717) 386-5035

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 3:20-mc-00325-UN Document1 Filed 06/04/20 Page 5 of 11

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

—

DATED this \5 day of May 2020, at MVuntoe Fale. Oho

Che

 

DECLARATION IN.SUPPORT OF THE KELLER LAW FIRM, LLC
REQUEST FOR DMCA SUBPOENA 20 South 36" Street, Suite 203
TO. GOOGLE LLC. - 3 Camp, PA 17011

(717) 386-5035

 
Case 3:20-mc-00325-UN Document 1 Filed 06/04/20 Page 6 of 11

AO 88B. (Rev. 02/14) Subpoena to Produce.Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT COURT

for the
Middle District of Pennsylvania

in re DMCA Subpoena to Google, LLC (YouTube)
—— Plaintiff
Vv.

 

 

Civil Action No.

 

 

Nee ee ee ee ee

Defendant

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Google, LLC

 

(Name of person to whom this subpoena is directed)

d Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the

material: 54 description in Exhibit A, attached thereto

 

 

 

Place: Specialized Legal Services | Date and Time:
112 Bryant Street, #120
San Francisco, CA 94103

() Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: 7 Date and Time:

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date: -

CLERK OF COURT
OR

 

 

Signature of Clerk or Deputy Clerk - A itorney’s signature

 

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Liberty Hangout, LLC _____, who issues or requests this subpoena, are:

Kelley Keller, The Keller Law Firm, LLC., 20 South 36th Street, Suite 203, Camp, PA 17011; 717-326-5035

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case 3:20-mc-00325-UN Document 1 Filed 06/04/20 Page 7 of 11

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects.or to Permit:Inspection of Premises in a Civil Action (Page:2)

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any)

 

on (date)

C1 I served the subpoena by delivering a copy to the named person as follows:

 

 

 

on (date) ; or

 

CI returned the subpoena unexecuted because:

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of

$

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury. that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, ete.:
Case 3:20-mc-00325-UN Document1 Filed 06/04/20 Page 8 of 11

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)

(c) Place of Compliance.

(1) For a Trial, Hearing, or Deposition. A subpoena may command a
person to attend a trial, hearing, or deposition only as follows:
(A) within 100 miles of where the person resides, is employed, or
regularly transacts business in person; or
(B) within the state where the person resides, is employed, or regularly
transacts business in person, if the person
(i) is a party or a party’s officer; or
(ii) is commanded to attend a trial and would not incur substantial
expense.

(2) For Other Discovery. A subpoena may command:

(A) production of documents, electronically stored information, or
tangible. things at.a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and

(B) inspection of premises at.the premises to be inspected.

(d) Protecting a Person Subject to a Subpoena; Enforcement.

(1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney
responsible for issuing and serving a subpoena must take reasonable steps
to avoid imposing ‘undue burden or expense on a-person subject to the
subpoena. The court for the district where compliance is required must
enforce this duty and impose an appropriate sanction—which may include
lost earnitigs and reasonable attorney’s fees—on a party or attorney who
fails to comply.

(2) Command to Produce Materials or Permit Inspection.

(A) Appearance Not Required. A person commanded to produce
documents, electronically stored information, or tangible things, or to
permit the inspection of premises, need not appear in person at the place of
production or inspection unless also commanded to-appear for a deposition,
hearing, or trial.

(B) Objections. A person commanded to produce documents or tangible
things or-to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form-or forms requested.
The objection must be served before the earlier of the time specified for
compliance or 14 days after the subpoena is served. If an objection is made,
the following rules apply:

(i) At any time, on notice to the commanded person, the serving party
may move the court for the district where compliance is required for an
order compelling production or inspection.

(ii) These acts may be required only as directed in the order, and the
order must protect a’:person who is neither a party nor a party’s officer from
significant expense resulting from compliance.

(3) Quashing or Modifying a Subpoena.

(A) When Required. On timely motion, the court. for the district where
compliance is required must quash or modify a subpoena that:

(i) fails to allow a reasonable time to-comply;

(ii) requires a person to comply beyond the geographical limits
specified in Rule 45(c);

ii) requires disclosure of privileged or other protected matter, if no
exception or waiver applies; or

(iv) subjects a person to undue burden.

(B) When Permitted. To protect a person subject to or affected by a
subpoena, the court for the district where compliance is required may, on
motion, quash or modify the subpoena if it requires:

(i) disclosing a trade secret or other confidential research,
development, or commercial information; or

(ii) disclosing an unretained expert’s opinion or information that does
not describe specific occurrences in dispute and results from the expert’s
study that was not requested by a party.

(C) Specifying Conditions as an Alternative. In the circumstances
described in Rule 45(d)(3)(B), the court may, instead of quashing or
modifying a subpoena, order appearance or production under specified
conditions if the serving party:

(i) shows a substantial need for the testimony or material that cannot be
otherwise met without undue hardship; and

(ii) ensures that the subpoenaed person will be reasonably compensated.

(e) Duties in Responding to a Subpoena.

(1) Producing Documents or Electronically Stored Information. These
procedures apply to producing documents or electronically stored
information:

(A) Documents. A person responding to a subpoena to produce documents
must produce them as they are kept in the ordinary. course of business or
must organize and label them to correspond to the categories in the demand.

(B) Form for Producing Electronically Stored Information Not Specified.
Ifa subpoena does not specify a form for producing electronically stored
information, the person responding must produce it in a form or forms in
which it is ordinarily maintained or in a reasonably usable form or forms.

(C) Electronically Stored Information Produced in Only One Form. The
person responding need not produce the same electronically stored
information in more than one form.

(D) Inaccessible Electronically Stored Information. The person
responding need not provide discovery of electronically stored information
from sources that. the.person identifies as not reasonably accessible because
of undue burden-or cost. On motion to compel discovery or for a protective
order, the person responding must show that the information is not
reasonably accessible because of undue burden or cost. If that showing is
made, the court may nonetheless order discovery from such sources if the
requesting party shows. good cause, considering the limitations of Rule
26(b)(2)(C). The court may specify conditions for the discovery.

(2) Claiming Privilege or Protection.

(A) Information Withheld. A person withholding subpoenaed information
under a claim that it is privileged or subject to protection as trial-preparation
material must:

(i) expressly make the claim; and

(ii) describe the nature of the withheld documents, communications, or
tangible things in a manner that, without revealing information itself
privileged or protected, will enable the parties to assess the claim.

(B) information Produced. If information produced in response to a
subpoena is subject to a claim of privilege or of protection as
trial-preparation material, the person making the claim may notify any party
that received the information of the claim and the basis for it. After being
notified, a party must promptly return, sequester, or destroy the specified
information and any copies it has; must not use or disclose the information
until the claim is resolved; must take reasonable steps to retrieve the
information ifthe party disclosed it before being notified; and may promptly
present the information under seal to the court for the district where
compliance is required for a determination of the claim. The person who
produced the information must preserve the information until the claim is
resolved.

(g) Contempt.

The court for the district where compliance is required—and also, after a
motion is transferred, the issuing court——may hold in contempt a person
who, having been served, fails without adequate excuse to obey the
subpoena or an order related-to it,

 

For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 3:20-mc-00325-UN Document 1 Filed 06/04/20 Page 9 of 11

Exhibit A

Copy of Notification Issued Pursuant to
17 U.S.C. § 512(c)(3) to
Registered DMCA Agent for
Service Provider Google, LLC (YouTube).
Case 3:20-mc-00325-UN Document1 Filed 06/04/20 Page 10 of 11

Jason Tucker

From: Jason Tucker SR stance.com>

Sent: Tuesday, May 12, 2020 11:25 AM

To: copyright@youtube.com

Subject: DMCA Takedown Notice for Copyright Infringement — Liberty Hangout LLC
Copyright Operations

YouTube, LLC

901 Cherry Ave

San Bruno, CA 94066

Phone: 650-214-3010

Via Email: copyright@youtube.com

RE: DMCA Takedown Notice for Copyright Infringement — Liberty Hangout Ilc
Dear Copyright Agent,

I, Jason Tucker, hereby declare under penalty of perjury under the laws of the United States of America that to
the best of my knowledge.and belief the foregoing is true and correct and I have the authority to act on behalf of
the owner of the copyrights involved.

| have a good faith belief that the use of materials identified below is not authorized by the Owner and therefore
infringes on its rights pursuant to Section 512 (c) of the U.S. Copyright Law. Pursuant to this notification, you
should immediately take steps to locate and remove and/or disable access to the content that is on your system.

If you.are a service provider, you may otherwise be liable for copyright infringement if, upon obtaining
knowledge or awareness of infringing material being stored upon your network, you do not act expeditiously to
remove, or disable access to, the material.

My contact information is as follows:
Liberty Hangout LLC
c/o: Battleship Stance, Inc.

Address: Phoenix, AZ 85016 USA
Email: stance.com

Links to Infringing Material that I request be REMOVED:

1. Link: https://www.youtube.com/watch?v=PSN-IX XahF Y
Username: Sam Collins

2. Link: https://www.youtube.com/watch?v=FuHAiUSgamA
Username: Sam Collins

3. Link: https://(www.youtube.com/watch?v=zK W3tA0UwsU
Username: Roly

4. Link: https://www.youtube.com/watch?v=ox7g_ AZnPKQ
Username: Jammidodger

5. Link: https://(www.youtube.com/watch?v=1S8-x2PvyoJI
Username: Kristina Maione
Case 3:20-mc-00325-UN Document1 Filed 06/04/20 Page 11 of 11

6. Link: https://www.youtube.com/watch?v=qt--4XJ-7As
Username: ImAllexx

7. Link: https://www.youtube.com/watch?v=NKIHOLQawrk
Username: American Freedom World Peace

8. Link: https://www.youtube.com/watch?v=ABDjs1QSAKs
Username: The Young Turks

9, Link: https://www.youtube.com/watch?v=YOeK GmQTpbM
Username: Philip DeFranco

LOCATION OF ORIGINAL WORKS owned by and registered to Liberty Hangout LLC:
http://libertyhangout.org/videos/
https://youtu.be/b8ibcE7TY_Q US Copyright Registration: PA0002239 152
https://youtu.be/f9IlaO YdSUIM US Copyright Registration: PA0002239154
https://youtu.be/AO7tqRAt3 gE US Copyright Registration: PA0002239148

This correspondence and all of its contents is without prejudice to Liberty Hangout LLC or any of their
affiliated company's rights and remedies, all of which are expressly reserved.

Sincerely,
s/Jason Tucker

Jason Tucker
Agent for Liberty Hangout LLC

Jason Tucker

 

SKYPE:
Twitter:

The email you have received from this company and individual and any file attachments(s} are confidential and intended solely for use by the identified recipient(s}. If
you received this. message in error, please notify the sender and delete the message and any copies completely from your computer. Distribution or copying of this
communication, in whole or in part, by any unauthorized-recipient:is prohibited and may subject-you to liability. .All rights reserved.
